UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

RODNEY WILLIAMS,

                                   Plaintiff,
         -v-                                        9:17-CV-709
                                                    (DNH/DJS)

BERNARD BRADLEY, Escorting Correctional
Officer on August 25, 2016, Franklin
Correctional Facility, formerly known as
John Doe,

                                   Defendant.

--------------------------------

APPEARANCES:

RODNEY WILLIAMS
Plaintiff pro se
10-A-3938
Queensboro Correctional Facility
47-04 Van Dam Street
Long Island City, NY 11101

HON. LETITIA JAMES                                  MATTHEW P. REED, ESQ.
Attorney General for the State of New York          Ass't Attorney General
Attorney for Defendant
The Capitol
Albany, NY 12224


DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Rodney Williams brought this civil rights action pursuant to 42

U.S.C. § 1983. On May 14, 2019, the Honorable Daniel J. Stewart, United States Magistrate

Judge, advised by Report-Recommendation that defendant's motion to dismiss be denied
but that the complaint be dismissed pursuant to Federal Rule of Civil Procedure 41 based on

plaintiff's failure to prosecute. No objections to the Report-Recom mendation have been filed.

         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Defendant's motion to dismiss is DENIED; and

         2. The complaint is DISMISSED in its entirety pursuant to Federal Rule of Civil

Procedure 41.

         The Clerk is directed to enter judgment accordingly and close the file.




Dated: July 3, 2019
       Utica, New York.




                                             -2-
